Citation Nr: 0913795	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for lung cancer status 
post lower left lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to 
September 1957 and from July 1959 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Boise, 
Idaho.

The Veteran has since moved to Washington state, therefore 
the Seattle RO now has jurisdiction over his claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2004 rating decision, the RO denied service 
connection for diabetes mellitus and lung cancer status post 
lower left lobectomy.

In August 2004, the Veteran submitted a statement that said: 

I would like to open my Veteran Affairs claim folder for 
a rating for the following condition which I feel is 
directly related to my military service.  
        
        1.  Lung Cancer
        2.  Diabetes

Medical evidence can be obtained at the Spokane VAMC.  I 
have also included other medical records to support my 
claim.

The Board has considered whether the August 2004 statement 
might be viewed as a notice of disagreement (NOD) to the 
April 2004 rating decision.  However, there is no mention of 
the April 2004 rating decision nor any disagreement with 
previous denials by the RO.  See Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002) (a notice of disagreement must be 
in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review).

The Board finds that the August 2004 statement is clearly a 
request to reopen the previously denied claims for service 
connection for diabetes mellitus and lung cancer status post 
lower left lobectomy.  

Based on the above, the Veteran must submit  new and material 
evidence to reopen his claim. 

Before addressing the merits of either of the claims on 
appeal, the Board finds that additional development is 
required as the appellant has not been provided notice that 
complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.59.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Subsequent to the August 2004 request to reopen, the Veteran 
was issued VCAA notification letters in September 2004 and 
March 2006.  However, the Veteran was not informed of the 
requirements of new and material evidence that must be 
submitted to reopen a previously denied claim.  

In light of Kent, the Board cannot proceed with this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective VCAA 
notice that complies with the Court's 
decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter should (1) 
describe what new and material evidence is 
under the current standard set forth in 
38 C.F.R. § 3.156(a), (2) notify the 
Veteran of what specific evidence and 
information is necessary to reopen the 
claim, and (3) notify the Veteran of what 
specific evidence and information is 
necessary to establish entitlement to the 
underlying claims for the benefit that is 
being sought.  The corrective VCAA notice 
should also ask the veteran to provide any 
evidence in his possession that pertains 
to the claim, and it should comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After allowing the Veteran and his 
representative the appropriate time to 
respond, readjudicate the claims to reopen 
for diabetes mellitus and lung cancer 
status post lower left lobectomy.  If the 
disposition remains unfavorable to the 
Veteran, furnish the Veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

